756 N.W.2d 72 (2008)
VILLAGE OF NORTHPORT, Plaintiff-Appellee,
v.
Larry C. BUSBY and Maraline K. Szasz, Defendants-Appellants, and
Consumers Energy and Northwestern Bank, Non-Fee Owner Defendants.
Village of Northport, Plaintiff-Appellee,
v.
Howard B. Cann and Kristin B. Cann, Trustees, Defendants-Appellants, and
Consumers Energy and USAA Federal Savings Bank, Non-Fee Owner Defendants.
Village of Northport, Plaintiff-Appellee,
v.
Katherine M. Davis, Trustee, Defendant-Appellant, and
Consumers Energy, Non-Fee Owner Defendant.
Village of Northport, Plaintiff-Appellee,
v.
Charles H. Funk and Beverly L. Funk, Defendants-Appellants, and
Consumers Energy, Non-Fee Owner Defendant.
Village of Northport, Plaintiff-Appellee,
v.
Herbert F. Taylor and Mary A. Taylor, Defendants-Appellants, and
Consumers Energy, Non-Fee Owner Defendant.
Village of Northport, Plaintiff-Appellee,
v.
Barbara Gilmore Weber, Trustee, Defendant-Appellant, and
Consumers Energy and JP Morgan Chase Bank, N.A., Non-Fee Owner Defendants.
Docket Nos. 136453-136458. COA Nos. 282475-282480.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.